                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                               CRIMINAL ACTION

              v.

KENNETH SMUKLER                                             NO. 17-563-02

                                        JUDGEMENT

       AND NOW, this 3rd day of December, 2018, following jury trial commencing on

November 13, 2018, and concluding on December 3, 2018, the jury having found defendant

guilty as to Counts One, Two, Five, Six, Seven, Eight, Nine, Ten, and Eleven of the Superseding

Indictment, and not guilty as to Counts Three and Four of the Superseding Indictment, IT IS

ORDERED that Judgment in accordance with the above verdict is hereby entered pursuant to

Rule 32(k)(1), Federal Rules of Criminal Procedure.

                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
